Exhibit 10.1


COMMITMENT LETTER EXTENSION AGREEMENT


Reference is hereby made to the Letter Agreement dated as of August 8, 2012 (the
“Letter Agreement”) between Echo Therapeutics, Inc. (“Echo”) and
Platinum-Montaur Life Sciences, LLC (“Platinum”).


Upon execution by each of Echo and Platinum below, the reference to the date of
the execution and delivery of definitive documentation in the Section entitled
“CLOSING” in the Letter Agreement shall be deemed amended to “August 31, 2012”.


IN WITNESS WHEREOF, the parties have entered into this Commitment Letter
Extension Agreement as of August 24, 2012.




ECHO THERAPEUTICS, INC.


By:  /s/ Patrick T. Mooney
Name:  Patrick T. Mooney
Title:  Chief Executive Officer




PLATINUM-MONTAUR LIFE SCIENCES, LLC


By:   /s/ Michael M. Goldberg, M.D.
Name:  Michael M. Goldberg, M.D
Title:  ______________________________